DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1:	The phase “A system… comprising : an event environment” is unclear, that is, how the environment can be a part of the system? The examiner respectfully advises the applicant to re-phase the claim language clarifying ambiguity. 
Appropriate correction and/or clarification is required.
Claims 2-5 are also rejected because claims are depended on rejected claim 1.

Allowable Subject Matter
Claims 6-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Chang (US 7364070), Jimenez Alamo (US 8561884) and Reses et al. (US 10990980) teach the portable POS terminal, Bal et al. (US 2008/0147495) teaches a terminal device for executing transaction in real time mode or in batch mode.
However, none of prior art teaches the method for point of sales transaction processing comprising processing, by the point of sale engine, the batch transaction for a clearance request; wherein processing the batch transaction establishes connection to a local event environment server for the clearance request; transmitting, by the point of sale engine, a batch transaction clearance request to the local event environment server; receiving, by the point of sale engine, creditworthiness based on a repository of credit information on the local event environment server; and processing, by the point of sale engine, the chip card transaction; wherein processing places the swipe credit card transaction in a list for batch processing on network restoration (claim 6) and processing, by the point of sale engine, the batch transaction for a clearance request; wherein processing the batch transaction establishes connection to a local event environment server for the clearance request; transmitting, by the point of sale engine, the batch transaction clearance request to the local event environment server; receiving, by the point of sale engine, creditworthiness based on the repository of credit information on the local event environment server; and processing, by the point of sale engine, the swipe credit card transaction; wherein processing places the swipe credit card transaction in a list for batch processing on network restoration (claim 12) as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887